Guekry, J.
E. L. Bernard brought suit for damages against the Chevrolet Motor Company, a nonresident of the State of Georgia, and the East Point Chevrolet Company, a resident of this State. The Chevrolet Motor Company filed a petition for removal of the case to the Federal court, on the ground that the petition stated a separable controversy between it and the plaintiff. The court denied the petition for removal. The allegations of the present petition are substantially the same as those in Willys-Overland Inc. v. Johnson, 40 Ga. App. 700 (151 S. E. *148414). We are of the opinion that the ruling in that case on the petition to remove is controlling authority here, and that the court did not err in denying the petition for removal.

Judgment affirmed.


Broyles, C. J., md MacIntyre, J., concur.